Title: To Alexander Hamilton from Tench Coxe, 14 December 1792
From: Coxe, Tench
To: Hamilton, Alexander



Treasury DepartmentRevenue Office, Decemr 14th 1792.
Sir,

I have the honor to inform you that the Result of my Enquiries relative to Messrs. Perry, Chamberlain, Richardson and Eccleston have issued as follows.
It appears to be the unanimous opinion of those Gentlemen, among whom are the Senator and Representative who reside in the Survey, that Mr. Chamberlain is a Man of excellent character and of a standing in the community equal to the Office, but that in point of official energy, and particularly of the kind requisite in the Revenue business that he would be excelled by all the other Gentlemen.
I find nothing affirmed of Mr. Perry to give him a preference to Messrs. Richardson, and Eccleston, nor do I perceive any disposition to support him as a candidate. My opinion is from symptoms in one quarter and opinions expressed in the other two, that his appointment would not be considered as advantageous to the public Service. It should be mentioned that he is now of the State Senate.
There appears to be a great deal of decision in favor of Messrs. Richardson and Eccleston’s real qualifications, and suitableness in all respects, but a manifest disposition to support Mr. Eccleston.
In regard to Mr. Richardson he has been heretofore in view as the Governor of Maryland, and has been several times in popular employments. His family at present enjoy several places under the State.
In regard to Mr. Eccleston he was a Colonel in the Army, is said to have been in the confidence of General Greene, is a man of pure and extensive public Esteem, lives in the distilling Country, and the centre of the Survey, has been recently sherriff of the County with great satisfaction to the bar, which evinces his punctuality and office talents. He has served in popular offices, but has had nothing lucrative in the executive line. Tho’ not at all involved, it is supposed the emoluments of the present Office would be pleasing and convenient to him, and it appears to me that his appointment would carry the impression of remunerating Services and bestowing a benefit where it has been merited, and is likely to be compensated by future official desert.
I have the honor to be with great respect, Sir,   your most Obedient Servant

Tench Coxe,Commissr. of the Revenue.
The honorableThe Secretary of the Treasury.

